DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04-02-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of a translation of only the claims from the document was provided, but neither the original document or a translation of the entire document was provided.  As a result, it could not be considered.
Election/Restrictions
Applicant’s election without traverse of the species of species A in the reply filed on 06-28-2019 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-28-2019.  Claim 16 has now been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (US 20040126682) in view of Choi (US 20080199816).
Dreher teaches an imprint lithography method for creating patterned (relief pattern) flexographic printing plates [0001-0002].  The process comprises supplying a flexible patterned substrate (negative matrix of the print control element), providing an uncured soft photopolymer plate [0007-0008].  Curing a second side of the photopolymer plate to form a cured second side and an uncured first side (back exposure) of the uncured photopolymer plate [0047].  Impressing/imprinting the patterned substrate into the soft photopolymer plate and curing to form the flexographic printing plate [0008].  It teaches that only portions of the layer are cured, so in that sense the layer is partially cured [0047]. It teaches that after removing the flexible patterned substrate, performing an additional curing process to more fully cure (detackify) the photopolymer plate, so also in that sense, the photopolymer plate was only partially cured in the initial curing step [0059]. It exemplifies using relief features with heights of 5-30 microns [0015]. 

	Choi, as shown in figures 2A-E, also teaches an imprint lithography process of creating a relief pattern on a substrate by impressing/imprinting a patterned substrate (template 12) into a soft photopolymer plate (substrate 20 coated with impressionable material 40, it teaches depositing the impressionable material on the substrate then moving the template into the material to pattern it ) then, as shown in figure 2c, curing the impressionable material by passing a “curing agent” through the patterned substrate to cure the plate, then, as shown in figure 2D, removing the patterned substrate from the cured first side of the photopolymer plate to leave the soft photopolymer plate with a relief pattern impressed into it [0080-0083].  The “curing agent’ is taught to be UV light, which passes through the patterned surface, so the impressionable material that is cured by it is a photoresist [0127].  Choi further teaches that the template is removed at least after a partial curing process [0015].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, in Dreher, further pass curing radiation through the patterned substrate and remove it after partially curing the soft photopolymer plate because that was taught to be a known and appropriate way to perform the curing process and time in the curing process to remove a patterned substrate in order to produce a desirable impression and doing so would produce no more than predictable results (claims 1 and 21).
Claim 2: Dreher teaches that a protective mask is placed on the soft photopolymer plate [0002], it teaches that the protective mask has been patterned with a negative form (removing portions of the mask) to form an unmasked region of the uncured soft photopolymer plate [0008].   MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results," so whether the negative pattern is formed before or after applying the mask to the photopolymer plate it is obvious.
Claim 4: Dreher teaches treating the photopolymer layer by applying a release layer to improve release of the photopolymer plate [0037]. 
Claims 5-6: Dreher teaches heating the photopolymer material for processing is conventional, Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to preheat the photopolymer.
Claim 7: Impressing is defined as being done with pressure.
Claims 8-9: Dreher as shown in figure 2, teaches impressing using pressure rollers. 
Claims 12 and 20: Dreher exemplifies 30 micron relief features, which could be considered tactile patterns [0015].
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (US 20040126682) in view of Choi (US 20080199816) in view of Jordan (WO0130562, as supplied by applicant).
Dreher does not specifically teach holographic optical or tactile patterns, but Jordan is also directed towards such printing plates and it teaches that holographic (optical) patterns are desirable patterns (page 10, lines 1-6).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to create such optical/holographic patterns since they were taught to be desirable and doing so would produce no more than predictable results.
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (US 20040126682) in view of Choi (US 20080199816) in view of Martens (US 5015556).
Claims 14-18: Dreher directs the reader to Martens for more information about the conventional flexographic processes [0002].  Dreher does not specifically teach partially curing the photopolymer.  However, Martens teaches that it is desirable to partially cure the photopolymer plate, such as by partially imagewise curing the photopolymer plate through the flexible patterned substrate and partially curing photopolymer through the substrate (the unpatterned major surface of the soft photopolymer plate).  The photopolymer is fully cured after 
  MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to partially cure the photopolymer through the flexible patterned substrate and the unpatterned major surface of the soft photopolymer plate since that is how the prior art teaches to cure these photopolymer layers and doing so would produce no more than predictable results (claims 14-18).  
Claim 13: since as discussed above the photopolymer is being irradiated through the flexible substrate, and Dreher teaches irradiating with UV [0019], it is obvious for it to be UV translucent.
Claim 19: Dreher teaches applying applying a release layer to the flexible substrate (printing plate) to improve release of the photopolymer plate [0037]. Placing such a layer onto the produced printing plate would have been obvious to a person of ordinary skill in the art at the time of invention to be obvious in order to gain this same advantage.
Response to Arguments
Applicant's arguments filed 12-29-2020 have been fully considered but they are not persuasive in view of the new grounds of rejection. 
Regarding the argument that the specification provides support for the absence of a “wash out step” at the point of the process of fully curing the soft photopolymer plate is convincing, as there appears to be support for this on page 7, lines 28-33).
Regarding the argument that the negative matrix of Dreher is not clearly taught to be exposed to radiation or have light pass through it, the Choi reference has been supplied to more clearly teach that it is obvious to include these features in the imprinting of Dreher.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL G HORNING/Primary Examiner, Art Unit 1712